DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to arguments/remarks and amendments on 12/4/2020 in relation to RCE of application 13/747,363 filed on 3/24/2015.
Claims 3, 19-36 cancelled. Claims 1, 2, 4-18, 37-39 are pending.

The following is a statement of reasons for the indication of allowable subject matter:  
The claims are directed to an ordered combination of elements that sets forth a technology-based solution to a computer-based problem. Here an assessment for engagement of a learner during a learning event is made to remotely providing an alert to a learner, wherein the alert is targeted to increase an engagement of the learner).
The claimed invention solves the aforementioned problems by providing an optical sensor that captures images or videos of the learner and a processor configured to extract features from the captured images or videos. The processor also configured to generate learner engagement data and a learner engagement report based at least in part on the extracted user features to provide a learner engagement report
The alerts generated in prior art is not targeted to students based on engagement data as recited by the instant claims. The instructor sending alerts to multiple students based on an engagement report. Instant application also shows an exemplary embodiment of a learner engagement report generated by the system, including an interface for sending alerts to learners who deemed to be not engaged.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SZ/
Examiner, Art Unit 3715

/XUAN M THAI/
 Supervisory Patent Examiner, Art Unit 3715